DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered.
Response to Amendment
Claims 1-2 and 6-10 are pending in the Amendment filed 02/01/2021, and claims 8-10 remain withdrawn.
The rejections of record are maintained, but have been modified to meet new claim limitations.
New claim 11 is rejected in view of newly applied reference to Brozell (US 20170121200 A1).
Response to Arguments
Applicant's arguments, see “Remarks” filed 09/14/2021 have been fully considered but they are not persuasive, and as to new claim 11, are considered moot in view of newly applied reference to Brozell (US 20170121200 A1), which teaches a method of treating laundry wastewater, including measuring a plurality of substance levels [Abstract; para. 0012]. 
Applicant argues, as to amended claim 1:
“The Applicant submits that one of ordinary skill in the art at the time of the claimed invention would not find any reason to modify Xu to arrive at the method of claim 1. Firstly, Xu does not teach or suggest reusing water in cleaning phases other than the rinsing phase, and certainly does not teach or suggest reusing water across different cleaning phases.” [“Remarks”, pg. 7, para. 3].
In response, this argument is not persuasive because Xu teaches an embodiment comprising two cleaning phases, a washing phase and a rinsing phase [Fig. 3; claim 4, “after washing is completed…rinsing is performed”], where the rinsing phase is sufficient to meet the new limitation requiring “at least one subsequent cleaning phase”, of amended claim 1.
Applicant further argues, as to amended claim 1:
“Secondly, Xu only mentions turbidity as the quality parameter of the water. The Applicant submits that it is not possible, with turbidity alone, to achieve the method of claim 1 partly because the turbidity does not tell anything about certain important substances (e.g., chemicals) and partly because some substances may be removed unnecessarily in order to reduce the turbidity.” [“Remarks”, pg. 7, para. 4].
In response, this argument is not persuasive because turbidity is a measurement of suspended solids within a liquid, which is sufficient to meet the limitation of “a first substance content”, where the substance is solid matter. 
Claim Objections
Claim 1 is objected to because of the following informalities: line 4 contains a misspelling of “plurality” as “plurlaity".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20160168776 A1). 
1.    Xu discloses a method for optimizing water usage in a device utilizing water for a group of cleaning procedures [Abstract, claim 1, claim 4], each cleaning procedure comprising a plurality of 
determining a first substance content of first cleaning phase water from a first cleaning phase of the cleaning procedure using the sensor arrangement [para. 0031; claim 1];
in the data processing device, receiving data comprising a target substance content interval requirement of at least one subsequent cleaning phase of the plurality of cleaning phases [para. 0034; claim 4; Fig. 3]
in the data processing device, comparing the first substance content to the target substance content interval requirement [para. 0034; claim 4; Fig. 3]; and
forming cleaning phase water to be used in the at least one subsequent cleaning phase of the plurality of cleaning phases by transferring the first cleaning phase water to the at least one subsequent cleaning phase of the plurality of cleaning phases based on the comparison [para. 0034; claim 4; Fig. 3], wherein the forming further comprises the sub-steps of:
if the first substance content is within a first interval outside of the target substance content interval requirement [Table 2, “(600, 700]”] combining the first cleaning water with external water from the external water source in order to form a first external and first cleaning phase water combination (first EFCPWC) [“if turbidity is within an interval of the preset first turbidity threshold and the preset second turbidity threshold”, claim 4; para. 0034], wherein the external water has a different substance content [“clean water”, claim 4] with respect to the first substance content, and wherein a first EFCPWC substance content of the first EFCPWC is within the target substance content interval requirement [para. 0034; claim 4; Fig. 3—See optimization discussion below],

if the first substance content is within a third interval outside of the target substance content interval requirement [Table 2], combining the first cleaning water with external water from the external water source in order to form a second EFCPWC [“clean water”, claim 4], wherein the external water has a different substance content with respect to the first substance content [“clean water”, claim 4], and wherein a second EFCPWC substance content of the second EFCPW is outside of the target substance content interval requirement [“if turbidity is within an interval of the preset first turbidity threshold and the preset second turbidity threshold”, claim 4; para. 0034] and treating the second EFCPWC in the water treatment arrangement in order to bring the second EFCPWC substance content within the target substance content interval requirement [“circulation water purification and rinsing is preformed”, claim 4].
As to the limitations of “wherein a first EFCPWC substance content of the first EFCPWC is within the target substance content interval requirement”,  and “a second EFCPWC substance content of the second EFCPW is outside of the target substance content interval requirement”:
 Xu teaches: “enough running water is added, so that the washing water turbidity is reduced to a range suitable for purification, and a circulation water purification apparatus is started for rinsing, so that a maximum water resource is saved” [para. 0022]. 
Xu fails to explicitly disclose the “range suitable for purification”, and thus does not teach whether the resulting reduced turbidity is within the turbidity threshold or just above the threshold, such that it may be purified to further reduce the turbidity to the acceptable threshold. 
However, one of ordinary skill in the art would recognize that the range may be adjusted to achieve the result of improved water resource conservation (i.e., bringing the water to above threshold 
Furthermore, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See MPEP § 2144.05, II.
As to amended claim 1, the preamble recites “each cleaning procedure comprising a plurality of cleaning phases each having a substance content interval requirement with respect to plurality of substance levels and each using cleaning phase water having a substance content with respect to the plurality of substance levels”, but the body of the claim only recites one such substance level ("first substance content"). Although the claim further recites “a second EFCPWC substance content”, it is clear that it is in reference to the same substance, rather than a level of another (i.e., different) substance, by the claim language “different substance content with respect to the first substance content” and by comparing the second substance content to the same “target substance content interval requirement” as the first substance content. 
The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim. See MPEP 2111.02, II.
For the purposes of the examination, the claim has been interpreted as requiring only a first substance content to perform the claimed method because the claim positively recites only a first substance content. As such, the preamble serves as only an intended use of the claimed method. In contrast, claim 11 positively recites the "first substance content includes the plurality of substance levels", and is interpreted to require a plurality of substance levels to meet the claimed method.

6.    Modified Xu discloses the method according to claim 1, wherein the cleaning phase water to be used in the at least one subsequent cleaning phase of the plurality of cleaning phases is stored in a water tank before use in the at least one subsequent cleaning phase of the plurality of cleaning phases [para. 0020, 0027]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20160168776 A1), as applied to claims 1-2 and 6 above, and further in view of Grcevic (US 20100307973 A1). 
7.    Xu discloses the method according to claim 1, but fails to explicitly disclose: 
wherein the device further comprises a valve arrangement configured to direct water to the water treatment arrangement, wherein the water treatment arrangement comprises at plurality of water treatment devices each configured to remove a different substance from the first cleaning phase water and/or the second EFCPWC, and wherein the method further comprises the step of directing the first cleaning phase water and/or the second EFCPWC to an appropriate water treatment device of the plurality of water treatment devices based on the first substance content and/or the second EFCPWC substance content.
Xu teaches a filter may be applied to reduce the turbidity of the water [para. 0020, 0027].
However, Grcevic discloses a unit for treatment of raw water [Abstract], comprising: multiple treatment units, and selectively directing water to the various treatment units based on the characteristics of the water in order to treat the water more efficiently [para. 0031, 0033; claim 16].
prima facie obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the method of filtering the process water, of Xu, to include the method of directing the water to various treatment units, depending on the characteristics of the water, of Grcevic, in order to treat and purify the process water more efficiently, as taught by Grcevic [para. 0031, 0033, claim 16].  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20160168776 A1), as applied to claims 1-2 and 6 above, and further in view of Brozell (US 20170121200 A1). 
11. Xu discloses the method according to claim 1, but fails to explicitly disclose: 
wherein the first substance content includes the plurality of substance levels of corresponding substances in the first cleaning phase water, wherein the corresponding substances are different from one another.
However, Brozell discloses a system for treating water [Abstract], comprising:
A system for treating wastewater, such as laundry water or car wash water, using a combination of microfiltration and/or ultrafiltration membranes and reverse osmosis. The system can use these elements to pretreat water that is then filtered by a media filter to reduce turbidity. [Abstract].
[0012] FIG. 4 is a process flow diagram of an embodiment of the reclaim system of the present invention in which the application or appliance produces wastewater which is captured in a settling and equalization capture tank. A pump removes the water from the tank. The pump or automatic valve is protected from solids by a porous barrier. Water is processed through a mechanical flocculation/coagulation/filtration/strainer process step and stored in an equalization tank. A meter measures the physical properties of the water and allows water to pass if the properties are within an acceptable range. Physical properties include but are not limited to pH, oxidation potential, and temperature. Examples of acceptable ranges are temperatures less than 113 F, oxidation reduction potentials below 550 mV+/-100 mV depending on the oxidant, and pH between 2-11. [para. 0012].

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the method of treating the process water to reduce a measured amount turbidity, of Xu, to include the method of directing the water to various treatment units upon depending measured amounts of different substances (i.e., hydrogen ion concentration as measured by pH, amount of oxidants as measured by oxidation reduction potential) of Brozell, in order to treat and purify the laundry water to a greater extent and further improve water conservation, as taught by Brozell [Abstract].  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to methods of washing that recycle wash water and/or monitor concentrations of substances therein [Abstracts]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713